                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                             CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.


                    ORDER GRANTING JOINT MOTION TO EXTEND
                     DEADLINES TO FILE MOTIONS TO COMPEL

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline for Parties to Move to Compel Answers and Responses to Parties’ First Sets

of Discovery, (Doc. 58), filed October 12, 2018. The parties state that Plaintiff received

Defendant’s responses to Plaintiff’s first set of discovery requests on September 28,

2018, and Defendant received Plaintiff’s responses to Defendant’s first set of discovery

requests on October 8, 2018. The parties ask the Court to extend each of the parties’

21-day deadlines to file motions to compel related to the discovery requests to

November 2, 2018, stating they need additional time to fully review the discovery

responses and objections and engage in good faith negotiations. The Court, having

considered the Motion, noting it is unopposed, and being otherwise fully advised, finds

that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Extend Deadline

for Parties to Move to Compel Answers and Responses to Parties’ First Sets of
Discovery, (Doc. 58), is GRANTED, and the deadline to file motions to compel related

to each of the parties’ first sets of discovery requests is extended to November 2, 2018.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
